OVERTON, Justice.
These consolidated petitions seek review of McCaskill v. McMillan, 563 So.2d 800 (Fla. 1st DCA 1990), in which the First District Court of Appeal certified the question presented regarding the interpretation of rule 3.133(b)(6),1 Florida Rules of Criminal Procedure, concerning the timely charging of defendants by indictment or information as a matter of great public importance. We have jurisdiction pursuant to article V, section 3(b)(4), Florida Constitution.
*162We answered this question m Bowens v. Tyson, 578 So.2d 696 (Fla.1991), holding that rule 3.138(b)(6) does not mandate a defendant’s automatic release if the state files an information or indictment after the thirty-day filing period has expired but before the court hears the defendant’s motion for release. In accordance with Bowens, we approve the decision of the district court.
It is so ordered.
SHAW, C.J., and McDONALD, GRIMES and HARDING, JJ., concur.
BARKETT, J., concurs specially with an opinion, in which KOGAN, J., concurs.

. This rule has been renumbered as rule 3.134, Florida Rules of Criminal Procedure. See In re Amendment to Fla.R.Crim.P. 3.133(b)(6) (PreTrial Release), 573 So.2d 826 (Fla.1991).